DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HWANG (US 20190157406).
Regarding claim 9, HWANG discloses a semiconductor device comprising: 
a dielectric layer (insulating layer 110 which surrounds SD, see fig 2B and 5, para 31) over a semiconductor region (active pattern AP including channel CH and epi source/drain regions SD, see figs 1-2 and 5, para 26 and 28); 
a contact plug (contact AC, see figs 1-2 and 5, para 35) in the dielectric layer, the contact plug comprising a conductive material (figs 1, 2 and 5, element 165, para 36) surrounded by a liner material (barrier layer 160, see figs 1-2 and 5, para 36); 
a first silicide region (silicide region MS2, see fig 5, para 47-48) in the semiconductor region, the first silicide region comprising a silicide of a first metal (MS2 can be titanium silicide, see para 48), and wherein the contact plug extends through the dielectric layer to physically contact the first silicide region (AC directly contacts MS2, see fig 5); and 
a second silicide region (silicide region MS1, see fig 5, para 47-48) in the semiconductor region, the second silicide region comprising a silicide of a second metal (MS1 can be NiSi, see para 48), wherein the second metal is different from the first metal (the two materials can be different, see para 48), and wherein the first silicide region physically contacts the second silicide region (MS1 and MS2 are in direct contact, see fig 5), wherein the first silicide region completely separates the contact plug from the second silicide region (MS2 separates MS1 from AC, see fig 5), and wherein the second silicide region extends along sidewalls of the first silicide region (MS1 extends along bottom sidewalls of MS2, see fig 5).
Regarding claim 10, HWANG discloses the semiconductor device of claim 9, wherein the semiconductor region is an epitaxial source/drain region of a FinFET (SD can be an epitaxial source/drain region, see fig 2B and 5, para 28-29).
Regarding claim 11, HWANG discloses the semiconductor device of claim 10, wherein the FinFET is a p-type FinFET (the source/drain regions of the FET can be n-type, making it a PFET, see para 29).
Regarding claim 12, HWANG discloses the semiconductor device of claim 9, wherein the first metal is titanium (Ti) (MS2 can be TiSi, see para 47-48).
Regarding claim 13, HWANG discloses the semiconductor device of claim 9, wherein the second metal is nickel (Ni) (MS1 can be NiSi, see para 47-48).
Regarding claim 15, HWANG discloses the semiconductor device of claim 9, wherein the second silicide region has facets (MS1 has faceted side surfaces, see fig 5).
Regarding claim 16, HWANG discloses a semiconductor device comprising: 
an isolation region (insulator 110, see fig 1-2 and 5, para 31) over an epitaxial source/drain region (region SD, see fig 2B and 5, para 28-29); 
a first dielectric layer (dielectric 120, see fig 2B, para 34) over the isolation region; 
a contact plug (contact AC, see figs 1-2 and 5, para 35-36) extending through the first dielectric layer and the isolation region (AC extends through 110 and 120, see fig 2B), the contact plug comprising a conductive material (fig 2B, 165, para 36) surrounded by a liner material (fig 2B, 160, para 36); 
a first silicide region (silicide region MS2 can be TiSi, see fig 1-2 and 5, para 47-48) in the epitaxial source/drain region, the first silicide region comprising titanium (Ti), wherein the contact plug is in direct contact with the first silicide region (AC is in direct contact with MS2, see fig 5); and 
a second silicide region (silicide region MS1 can be NiSi, see fig 5, para 47-48) in the epitaxial source/drain region, the second silicide region comprising nickel (Ni), wherein the second silicide region is in direct contact with a bottom and sidewalls of the first silicide region (MS1 is in direct contact with bottom and side surfaces of MS2, see fig 5), and wherein the first silicide region completely separates the contact plug from the second silicide region (MS2 separates MS1 from AC, see fig 5).
Regarding claim 18, HWANG discloses the semiconductor device of claim 16, wherein the second silicide region has a faceted triangular shape (MS1 has a portion that is in a faceted triangular shape, see fig 5).
Regarding claim 19, HWANG discloses the semiconductor device of claim 16, further comprising a second dielectric layer (dielectric layer ESL, see figs 2B and 5, para 34) disposed between the isolation region and the epitaxial source/drain region (ESL is between SD and 110, see fig 2B), wherein the second dielectric layer is in direct contact with sidewalls of the contact plug (ESL is in direct contact with AC, see fig 5).
Regarding claim 20, HWANG discloses the semiconductor device of claim 19, wherein the second dielectric layer is in direct contact with a top surface of the second silicide region (ESL is in direct contact with upwards facing surfaces of MS1, see fig 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-8, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 20190157406) in view of MANABE (US 20090321839).
Regarding claim 1, HWANG discloses a device comprising: 
a fin extending (the active pattern AP extending up from the substrate, see figs 1-2 and 5, para 26) from a semiconductor substrate (substrate 100, see fig 1-2 and 5, para 26); 
a gate stack (gate electrode GE and gate insulator GI, see fig 2, para 30 and 32) over and along a sidewall of the fin (GI and GE go over and along sidewalls of AP and CH, see fig 2C); 
an isolation region (dielectric 110 surrounds GE, see figs 1-2 and 5, para 31) surrounding the gate stack; 
an epitaxial source/drain region (epi region SD, see fig 2B and 5, para 29) in the fin and adjacent the gate stack (SD are close to GE, see fig 2A); and 
a source/drain contact (the contact to SD comprising contact AC and silicide region MSL, see fig 2B and 5, para 35 and 37) extending through the isolation region (AC extends through 100, see fig 2B), 
the source/drain contact comprising: 
a first silicide region (silicide region MS1, which can be NiSi, see fig 5, para 47-48) in the epitaxial source/drain region, the first silicide region comprising NiSi;
a second silicide region on the first silicide region (silicide region MS2 that can be TiSi, see fig 5, para 47-48), the second silicide region comprising TiSix, wherein the first silicide region is disposed between the second silicide region and the epitaxial source/drain region (MS1 is between MS2 and SD, see fig 5), wherein a top surface of the first silicide region is disposed above a bottom surface of the second silicide region (an upwards facing surface of MS1 extends above a downwards facing surface of MS2, see fig 5 and figure I below); and 
a conductive material (contact AC, see figs 1-2 and 5, para 35) on the second silicide region.
HWANG fails to explicitly disclose a device wherein the nickel silicide including NiSi2.
MANABE teaches a device wherein the nickel silicide including NiSi2 (NiSix regions can include both NiSi and NiSi2, see table 1, para 90 and claim 20).
HWANG and MANABE are analogous art because they both are directed towards semiconductor transistor devices with silicide conductor layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the silicide layer of HWANG with the atomic ratio of MANABE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the silicide layer of HWANG with the atomic ratio of MANABE in order to suppress manufacturing process-induced variations (see MANABE para 90).

    PNG
    media_image1.png
    743
    752
    media_image1.png
    Greyscale

Figure I: HWANG figure 5 with added annotations.
Regarding claim 2, HWANG and MANABE disclose the device of claim 1.
HWANG fails to explicitly disclose a device, wherein the first silicide region comprises a greater proportion of NiSi2 than NiSi.
MANABE teaches a device, wherein the first silicide region comprises a greater proportion of NiSi2 than NiSi (NiSix regions can include both NiSi and NiSi2, see table 1, para 90 and claim 20; and the atomic ration of Ni and Si given in claim 20 indicates that there can be more NiSi2 than NiSi, for instance if the layer is Ni_0.35Si_0.65).
HWANG and MANABE are analogous art because they both are directed towards semiconductor transistor devices with silicide conductor layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the silicide layer of HWANG with the atomic ratio of MANABE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the silicide layer of HWANG with the atomic ratio of MANABE in order to suppress manufacturing process-induced variations (see MANABE para 90).
Regarding claim 3, HWANG and MANABE disclose the device of claim 1.
HWANG further discloses a device, wherein the first silicide region has a faceted triangular shape (MS1 includes a faceted triangular shape, see fig 5).
Regarding claim 5, HWANG and MANABE disclose the device of claim 1.
HWANG further discloses a device, wherein the first silicide region is free of carbon (C) or argon (Ar) dopants (MS1 can be TiSi which does not include C or Ar, see para 48)
Regarding claim 7, HWANG and MANABE disclose the device of claim 1.
HWANG further discloses a device, wherein the first silicide region extends laterally under the isolation region (MS1 extends under 110, see fig 2B).
Regarding claim 8, HWANG and MANABE disclose the device of claim 1.
HWANG further discloses a device, wherein the first silicide region laterally surrounds the second silicide region (MS1 is on either side of MS2, see fig 5).
Regarding claim 14, HWANG discloses the semiconductor device of claim 13.
HWANG fails to explicitly disclose a device, wherein the silicide of the second metal is NiSi2.
MANABE teaches a device, wherein the silicide of the second metal is NiSi2 (NiSix regions can include both NiSi and NiSi2, see table 1, para 90 and claim 20).
HWANG and MANABE are analogous art because they both are directed towards semiconductor transistor devices with silicide conductor layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the silicide layer of HWANG with the atomic ratio of MANABE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the silicide layer of HWANG with the atomic ratio of MANABE in order to suppress manufacturing process-induced variations (see MANABE para 90).
Regarding claim 17, HWANG discloses the semiconductor device of claim 16.
HWANG fails to explicitly disclose a device, wherein the first silicide region comprises NiSi2 and NiSi, and wherein NiSi2 is greater in quantity than NiSi.
MANABE teaches a device, wherein the first silicide region comprises NiSi2 and NiSi, and wherein NiSi2 is greater in quantity than NiSi (NiSi regions can include both NiSi and NiSi2, see table 1, para 90 and claim 20; and the atomic ration of Ni and Si given in claim 20 indicates that there can be more NiSi2 than NiSi, for instance if the layer is Ni_0.35Si_0.65).
HWANG and MANABE are analogous art because they both are directed towards semiconductor transistor devices with silicide conductor layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the silicide layer of HWANG with the atomic ratio of MANABE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the silicide layer of HWANG with the atomic ratio of MANABE in order to suppress manufacturing process-induced variations (see MANABE para 90).
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 20190157406) and MANABE (US 20090321839) in view of ALPTEKIN (US 20140306291).
Regarding claim 4, HWANG and MANABE disclose the device of claim 1.
HWANG fails to explicitly disclose a device, wherein the first silicide region extends into the epitaxial source/drain region a distance between 40 Å and 200 Å.
ALPTEKIN teaches a device, wherein the first silicide region extends into the epitaxial source/drain region a distance between 40 Å and 200 Å (the thickness T2 of the thicker silicide layer can be 15 nm, see para 49).
HWANG and ALPTEKIN are analogous art because they both are directed towards semiconductor transistor devices with silicide conductive layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HWANG with the specific silicide thicknesses of ALPTEKIN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HWANG with the specific silicide thicknesses of ALPTEKIN in order to permit the subsequent trench silicide to diffuse through the self-aligned silicide (see ALPTEKIN para 49).
Additionally, parameters such as the precise thicknesses of layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the silicide layers in the device of HWANG in order to improve its electrical characteristics (see HWANG para 44).
Regarding claim 6, HWANG and MANABE disclose the device of claim 1.
HWANG fails to explicitly disclose a device, wherein the second silicide region extends into the epitaxial source/drain region a distance between 15 Å and 80 Å.
ALPTEKIN teaches a device, wherein the second silicide region extends into the epitaxial source/drain region a distance between 15 Å and 80 Å (the thickness T1 of the thinner silicide layer can be 3 nm, see para 49).
HWANG and ALPTEKIN are analogous art because they both are directed towards semiconductor transistor devices with silicide conductive layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HWANG with the specific silicide thicknesses of ALPTEKIN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HWANG with the specific silicide thicknesses of ALPTEKIN in order to permit the subsequent trench silicide to diffuse through the self-aligned silicide (see ALPTEKIN para 49).
Additionally, parameters such as the precise thicknesses of layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the silicide layers in the device of HWANG in order to improve its electrical characteristics (see HWANG para 44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811